                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: JEANETTA DENISE CANTY-                         : CHAPTER 13
       JOHNSON                                        :
           Debtor(s)                                  :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         JEANETTA DENISE CANTY-                       :
         JOHNSON                                      :
             Respondent(s)                            : CASE NO. 5-20-bk-00259


                      TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

                AND NOW, this 24th day of February, 2020, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

                1. Debtor(s)' plan violates 11 U.S.C. Sec. 1325(a)(4) in that the value of property
to be distributed under the plan on account of each allowed unsecured claim is less than the amount
that would be paid on such claim if the estate were liquidated under Chapter 7. More specifically,
debtor’s have excess non-exempt equity in the following:

                     a. Residential real estate

               2. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. Plan ambiguous – Section (2)(A)

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                     a. Deny confirmation of debtor(s) plan.
                     b. Dismiss or convert debtor(s) case.
                     c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:



                                              /s/Charles J. DeHart, III
                                              Standing Chapter 13 Trustee
                                              8125 Adams Drive, Suite A
                                              Hummelstown, PA 17036
                                              (717) 566-6097
Case 5:20-bk-00259-RNO          Doc 17 Filed 03/03/20 Entered 03/03/20 14:09:02               Desc
                                Main Document     Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 3rd day of March, 2020, I hereby certify that I have served the
within Objection by electronically notifying parties or by depositing a true and correct copy of the
same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Charles Laputka, Esquire
1344 West Hamilton Street
Allentown, PA 18102


                                                 /s/Deborah A. Behney
                                                 Office of Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee




Case 5:20-bk-00259-RNO         Doc 17 Filed 03/03/20 Entered 03/03/20 14:09:02                Desc
                               Main Document    Page 2 of 2
